Citation Nr: 1422190	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-08 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected low back disorder.

2.  Entitlement to service connection for bilateral leg condition, to include as secondary to service-connected low back disorder.

3.  Entitlement to service connection for headaches, to include as secondary to service-connected low back disorder.

4.  Entitlement to service connection for myotonic dystrophy to include weakness of back muscles, to include as secondary to service-connected low back disorder.


REPRESENTATION

Appellant represented by:	Warren Molee, Agent


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to November 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

For the reasons detailed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board finds that further development is required in order to comply with the duty to assist.

The Board acknowledges the Veteran was accorded a VA examination in March 2010 regarding the current appellate claims.  Since that time, in her February 2011 Substantive Appeal the Veteran indicated that her low back disorder may have increased in severity; she also highlights the extent to which she relies on pain medications to function.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board concludes that a contemporaneous VA examination is needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate her current level of disability for her service-connected low back disorder.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

With respect to the service connection claims, the Board notes that establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Initially, the Board notes that the Veteran's service treatment records do not appear to contain entries indicative of a chronic leg disorder, chronic headaches, or myotonic dystrophy to include service examinations conducted in March and May 1990.  Further, on the concurrent Reports of Medical History the Veteran checked boxes to indicate she had not experienced swollen or painful joints, frequent or severe headache, cramps in her legs, or neuritis.  Moreover, the Veteran has essentially contended that her bilateral leg disorder, headaches, and myotonic dystrophy are secondary to her service-connected low back disorder.  In pertinent part, a March 2011 statement from her then accredited representative appears to emphasize the matter of secondary aggravation in accord with Allen, supra.

The Board observes that the March 2010 examination report included the instructions that the examiner comment on whether the etiology for any of the subjective complaints was unrelated to the claimed disability.  However, no explicit etiology opinion appears to have been made in regard to the Veteran's claims of service connection for a bilateral leg disorder, chronic headaches, and/or myotonic dystrophy to include whether they were caused or aggravated by the service-connected low back disorder.  In this regard, the Board notes that in El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013), the United States Court of Appeals for Veterans Claims (Court) vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  Therefore, the Board must conclude that this examination is not adequate for resolution of these service connection claims.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, a remand is also required to accord the Veteran an examination which does adequately address these service connection claims, to include the matter of secondary service connection.  See Colvin, supra.

Accordingly, the case is REMANDED for the following action:

1.  Please obtain the names and addresses of all medical care providers who have treated the Veteran for her low back, legs, headaches, and myotonic dystrophy since March 2010.  After securing any necessary release, physically or electronically obtain those records not on file.

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service leg, headache, and myotonic dystrophy symptomatology; as well as the nature, extent and severity of her back symptoms and the impact of the condition on her ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to address the current severity of her low back disorder; as well as the etiology of her current leg disorders, headaches, and myotonic dystrophy.  The claims folder should be made available to the examiner for review before the examination.

Regarding the low back disorder, the examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back.  

Further, in light of the Veteran's contention regarding the level of pain medications she takes to  treat her back disability, please estimate her range of motion if she were not taking those pain medications.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria).

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.  

The examiner must also state whether the Veteran has bowel or bladder problems related to her low back disability.

The examiner must also indicate the impact the Veteran's back disability has on her ability to secure or follow a substantially gainful occupation.

In regard to the bilateral leg, headaches, and myotonic dystrophy the examiner should express an opinion as to whether it is at least as likely as not that these disabilities were incurred in or otherwise the result of the Veteran's active service.  

If the examiner determines any or all of these disabilities are not directly related to service, then he or she should express an opinion as to whether it is at least as likely as not that any right or leg leg, headaches or myotonic dystrophy was caused by the service-connected low back disorder.  

The examiner must also opine as to whether it is at least as likely as not that any right or leg leg, headaches or myotonic dystrophy was aggravated by her service-connected low back disability.

By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

A complete rationale for any opinion expressed should be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the January 2011 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

